Citation Nr: 1517940	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to March 1992 and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has recharacterized the appeal as reflected on the title page to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of increased ratings for bilateral pes planus and bilateral knee disabilities have been raised by the record in a February 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during his February 2015 Travel Board hearing that he had PTSD due to deployment in Jordan.  He related an incident where children attempted to destroy the small van that he was riding in. 

A VA psychology note dated in February 2009 indicates that the Veteran had symptoms of depression and PTSD.  Additional VA treatment records indicate that the Veteran was diagnosed with depression and a substance-induced mood disorder.   

In 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board finds that the Veteran should be afforded an examination in order to consider his claimed stressor consistent with the recently revised relevant regulations and to determine the nature and etiology of any other acquired psychiatric disorders present.  The Veteran should also be provided notice concerning his claim for service connection for an acquired psychiatric disorder to include PTSD.

Additionally, all VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for an acquired psychiatric disorder to include PTSD. 

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran in response to item 1 above, including any VA medical records dated since November 2009.  In this regard, a notation that VA treatment records were "reviewed electronically," as indicated on the July 2013 statement of the case, will not suffice.  Instead, all records dated since November 2009 must be associated with the record.

3.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should determine whether the Veteran currently has PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for that diagnosis.  

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim (i.e. since February 2009), the examiner should opine as to whether such disorder is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's active service.

The rationale for all opinions expressed should also be provided.

4.  Thereafter, the RO should readjudicate the issue on appeal to include the evidence received since the last prior RO adjudication as well as any other evidence associated with the claims file not already considered in a (supplemental) statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







